Case: 20-10822       Document: 00515845356             Page: 1     Date Filed: 05/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                     No. 20-10822
                                                                                    FILED
                                                                                 May 3, 2021
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Melinda Smith,

                                                                Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:19-CR-363-8


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Raising three issues, Melinda Smith appeals the sentence imposed
   following her conviction of conspiring to possess methamphetamine with
   intent to distribute. Smith first avers that the district court erroneously
   assessed a two-level enhancement under U.S.S.G. § 2D1.1(b)(1), because the


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10822      Document: 00515845356            Page: 2    Date Filed: 05/03/2021




                                      No. 20-10822


   government failed to prove that her co-conspirator’s possession of a pistol
   was in furtherance of any jointly undertaken criminal activity, given that her
   co-conspirator discarded the pistol during a police chase one week after her
   arrest. In light of findings in the record showing that Smith gave the pistol to
   her co-conspirator, who acted at times as her distribution partner, and that
   Smith knew that the co-conspirator carried the pistol regularly, and given the
   absence of any affirmative acts showing Smith’s withdrawal from the con-
   spiracy, there was no error, plain or otherwise, in the application of the
   enhancement. See United States v. Schorovsky, 202 F.3d 727, 729 (5th Cir.
   2000); United States v. Aguilera-Zapata, 901 F.2d 1209, 1215 (5th Cir. 1990).
          Smith contends, for the first time on appeal, that the district court
   plainly erred by failing to provide factual findings, per Federal Rule of Crim-
   inal Procedure 32(i)(3)(B), when it overruled her objection to the
   § 2D1.1(b)(1) enhancement. Application of the enhancement is supported
   by the presentence report (“PSR”) and the PSR Addendum, and we have no
   reason to second-guess the sentencing decision. See United States v. Carreon,
   11 F.3d 1225, 1231 (5th Cir. 1994). Accordingly, the district court did not
   clearly or obviously err. See id.; see also Puckett v. United States, 556 U.S. 129,
   135 (2009).
          Smith posits that the district court erroneously assessed a two-level
   enhancement under § 2D1.1(b)(5), based on a finding that the methamphet-
   amine was imported. She contends that there was insufficient evidence
   proving that the methamphetamine was imported and that the government
   failed to prove that she knew it was imported. Given the findings in the PSR
   and PSR Addendum, as well as the statement of Smith’s co-conspirator,
   there was no error, plain or otherwise. See United States v. Rico, 864 F.3d 381,
   386 (5th Cir. 2017); United States v. Serfass, 684 F.3d 548, 552 (5th Cir. 2012).
          The judgment is AFFIRMED.




                                           2